EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Kay Yang.

Claims 1, 4, 5, 18-25, 40, 51 and 52 are allowable. The restriction requirement as set forth in the Office action mailed on 23 January 2019 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 26-30, 32-39, 42-44 and 46-48, directed to compositions comprising the allowed antibody and methods of using the allowed antibody, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.







The application has been amended as follows:

1.	(Previously presented) An antibody, or an antigen-binding fragment thereof, comprising: 
a heavy chain variable domain (VH) and
a light chain variable domain (VL),
wherein said heavy chain variable domain (VH) comprises heavy chain CDRs comprising the amino acid sequences of SEQ ID NOS: 13, 15 and 17, and
wherein said light chain variable domain (VL) comprises light chain CDRs comprising the amino acid sequences of SEQ ID NOS: 6, 8 and 10;
wherein the antibody or the antigen-binding fragment binds SSEA-4. 

2-3.	(Cancelled)

4.	(Original) An antibody, or an antigen-binding fragment thereof, produced by the hybridoma designated as 1J1s deposited under ATCC Accession Number PTA-122679. 

5.	(Original) A hybridoma designated as 1J1s deposited under ATCC Accession Number PTA-122679.

6 -17.	(Cancelled)

18.	(Previously presented) An SSEA-4 antibody or binding fragment thereof, wherein the antibody or binding fragment thereof comprises VH selected from SEQ ID No: 3, and VL selected from SEQ ID NO: 4.

19.	(Previously presented) The antibody or antigen-binding fragment thereof of claim 1, wherein the antibody or antigen-binding fragment thereof is selected from: (a) a whole immunoglobulin molecule; (b) an scFv; (c) a Fab fragment; (d) an F(ab')2; or (e) a disulfide linked Fv.



21.	(Original) The antibody of claim 20, wherein the antibody is an IgG or IgM.

22.	(Previously presented) A chimeric antigen receptor (CAR) specific for SSEA-4, wherein an antibody, or an antigen-binding SSEA-4 recognition domain comprises the antibody or the antigen-binding 

23.	(Previously presented) The antibody of claim 22, wherein the CAR domain comprises a transmembrane domain and an intracellular signaling domain, wherein the transmembrane domain comprises a sequence of the transmembrane domains of CD8 and/or CD28; and wherein the intracellular signaling domain comprises a sequence of the intracellular signaling domains of one or more of CD27, CD28, CD137, OX40, ICOS and CD3zeta.

24.	(Currently amended) A pharmaceutical composition, comprising: 
[[an]]the antibody or [[an]] antigen-binding fragment thereof of claim 20, and at least one pharmaceutically acceptable carrier. 

25.	(Original) The pharmaceutical composition of claim 24, further comprising at least one additional therapeutic agent. 

26.	(Currently amended) A method of treating cancer in a subject, the method comprising administering to a subject in need thereof an effective amount of the pharmaceutical composition comprising the antibody of  claim 1

27.	(Currently amended) A method for inhibiting the proliferation of cancer cells, comprising the administering of an effective amount of [[a]]the pharmaceutical 

28.	(Currently amended) A method for cancer diagnosis in a subject, comprising:
(a) obtaining a body fluid sample or a cell sample from a subject, 
(b) contacting the sample with the antibody of claim 1 that can detect expression of 
(c) assaying the binding of the antibody to the cell or the sample; and 
(d) assessing the cancer status of the subject in an assay by measuring and comparing the level of antibody binding with a normal control to determine the presence of the cancer in the subject. 

29.	(Currently amended) A method for treating a human patient by monitoring prognosis of tumors in the patient, wherein the method comprising: 
(a)	obtaining a body fluid sample or a cell/tissue sample from the patient;
(b)	contacting the sample with the antibody of claim 1 that can detect 
(c)	assaying the level of binding of the antibody to the cell or the cell/tissue sample; 
(d)	measuring and comparing the level of the markers in the test sample with the level in a reference sample;
(e)	determining the stage and/or prognosis of tumors in the patient based on the determination in step (d); and
(f)	adjusting treatment planning for immunotherapy of said patient based on (e).   

30.	(Currently amended) The method of claim 26, wherein the cancer is selected from the group consisting of breast cancer, lung cancer, esophageal cancer, rectal cancer, biliary cancer, liver cancer, buccal cancer, gastric cancer, colon cancer, 

31.	(Cancelled) 

32.	(Currently amended) The method of  claim 26, wherein the subject is human.

33.	(Currently amended) The method of  claim 27, wherein the cell is cancer stem cell.

34.	(Currently amended) The method of  claim 28, wherein the sample is selected from a group consisting of serum, blood, plasma, cells, cell medium, saliva, urine, lymph node fluid, tumor biopsy or tissue culture.

35.	(Currently amended) A method of imaging a subject comprising:
(a)	administering an effective amount of [[an]]the antibody of  claim 1, wherein the antibody is conjugated to an imaging agent; and
(b)	detecting and determining the imaging agent in the subject; and
(c)	generating and displaying the image on a display. 

36.	(Original) The method of claim 35, wherein the imaging agent is a fluorophore, a dye, an MRI contrast agent or a radionuclide. 

37.	(Original) The method of claim 35, wherein the subject has a cancer, the method further defined as a method of detecting a cancer metastasis.

38.	(Original) The method of claim 35, wherein the subject is human.

39.	(Currently amended) The method of  claim 28, wherein the assay is an antibody based assay or an array.

40.	(Previously presented) An antibody drug conjugate (ADC) specific for SSEA-4 comprising the antibody or antigen-binding fragment thereof of claim 20, and further comprising a cytotoxic agent, wherein the cytotoxic agent is covalently conjugated to the antibody or the antigen-binding fragment by a linker.

41.	(Cancelled)

42.	(Original) A method of treating cancer, the method comprising administering in need thereof an effective amount of the ADC of claim 40.

43.	(Original) The method of claim 42, wherein the cancer is selected from the group consisting of breast cancer, lung cancer, esophageal cancer, rectal cancer, biliary cancer, liver cancer, buccal cancer, gastric cancer, colon cancer, nasopharyngeal cancer, kidney cancer, prostate cancer, ovarian cancer, cervical cancer, endometrial cancer, pancreatic cancer, testicular cancer, bladder cancer, head and neck cancer, oral cancer, neuroendocrine cancer, adrenal cancer, thyroid cancer, bone cancer, skin cancer, basal cell carcinoma, squamous cell carcinoma, melanoma, or brain tumor.

44.	(Currently amended) A bi-specific antibody or antigen-binding fragment thereof of  of the antibody or antigen-binding fragment of claim 1 that specifically binds to SSEA-4 and a second binding domain that specifically binds to T cell surface antigens.

45.	(Cancelled) 

fragment of claim 44, wherein the T cell surface antigens comprising CD2, CD3, CD4, CD5, CD6, CD8, CD28, CD40L or CD44.

47.	(Original) A method of treating cancer, the method comprising administering in need thereof an effective amount of the bi-specific antibody or antigen-binding fragment 

48.	(Original) The method of claim 47, wherein the cancer is selected from the group consisting of breast cancer, lung cancer, esophageal cancer, rectal cancer, biliary cancer, liver cancer, buccal cancer, gastric cancer, colon cancer, nasopharyngeal cancer, kidney cancer, prostate cancer, ovarian cancer, cervical cancer, endometrial cancer, pancreatic cancer, testicular cancer, bladder cancer, head and neck cancer, oral cancer, neuroendocrine cancer, adrenal cancer, thyroid cancer, bone cancer, skin cancer, basal cell carcinoma, squamous cell carcinoma, melanoma, or brain tumor.

49-50.	(Cancelled) 

51. 	(Previously presented) An SSEA-4 binding antibody, or an antigen-binding fragment thereof, comprising:
a heavy chain variable domain (VH) and a light chain variable domain (VL), wherein said heavy chain variable domain (VH) comprises an amino acid sequence of at least about 95% sequence homology to the amino acid sequence set forth in SEQ ID NO: 3 and heavy chain CDRs comprising the amino acid sequence of SEQ ID NOS: 13, 15 and 17, and wherein said light chain variable domain (VL) comprises an amino acid sequence of at least about 95% sequence homology to the amino acid sequence set forth in SEQ ID NO: 4 and light chain CDRs comprising the amino acid sequences of SEQ ID NOS: 6, 8 and 10.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson, PhD whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 8:30am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK HALVORSON/Primary Examiner, Art Unit 1642